--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.

Loan, Security and Bulk Purchase Agreement
 
Client:
INFOSONICS CORPORATION,
a Maryland corporation
Address:
4350 Executive Drive #100
 
San Diego, CA 92121
Date:
April 30, 2008



This Loan, Security and Bulk Purchase Agreement is entered into on the above
date between WELLS FARGO CENTURY, INC. (“Wells Fargo Century”), whose address is
333 S. Grand Avenue, Suite 4150, Los Angeles, CA 90071 and the client named
above (“Client”), whose chief executive office is located at the above address
(“Client’s Address”). The Schedule to this Agreement (the “Schedule”) being
signed concurrently is an integral part of this Agreement. (Definitions of
certain terms used in this Agreement are set forth in Section 8 below.)
 
1. BULK PURCHASE.
 
1.1 Bulk Purchase. Wells Fargo Century will act as the sole bulk purchaser to
the Client on the terms and conditions set forth in this Agreement. Wells Fargo
Century hereby purchases from Client, and Client hereby sells and assigns to
Wells Fargo Century, all of Client’s Receivables, which shall include all
foreign Receivables due and payable to any subsidiary of Client that have been
legally, absolutely and irrevocably assigned to Client by a written agreement in
form and substance acceptable to Wells Fargo Century, free and clear of all
voluntary liens. The purchase price for the Receivables shall be an amount equal
to the net amount thereof, after all discounts available or taken, as herein
defined, less the amount of Wells Fargo Century’s A/R Management Fee on the
purchase of such Receivables as provided in the Schedule hereof. Such purchase
price, less any reserves which Wells Fargo Century may have established as
herein provided and less any sums advanced, remitted or otherwise paid to Client
or for Client’s account or debited to Client’s account hereunder shall be
payable by Wells Fargo Century to Client the next business day after collection
of the Receivables purchased. Wells Fargo Century is not assuming the credit
risk or any other risk with respect to the Receivables. Without limiting the
generality of the foregoing, Wells Fargo Century is not assuming the risk of
non-payment for any reason of any Receivable, Wells Fargo Century shall have no
obligation to pay the purchase price for any Receivable except to the extent the
same is finally collected in immediately available funds, and Wells Fargo
Century is not assuming any duty or responsibility to expend any collection
effort with respect to any Receivable. Client shall not be entitled to pledge
Wells Fargo Century’s credit for any purpose whatsoever.
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 
1.2 Advances. Wells Fargo Century shall, at Client’s request but in Wells Fargo
Century’s sole and absolute discretion, make advance payments to Client on the
purchase price of Receivables prior to the aforesaid time or times of Wells
Fargo Century’s obligation to make payment thereof, and advances with respect to
Client’s Eligible Inventory, in an amount up to the Advance Limit set forth on
the Schedule. (All of the foregoing are referred to in this Agreement as
“Advances”.) Nothing herein shall limit or restrict Wells Fargo Century’s right
to adjust advance formulas upward or downward based upon Wells Fargo Century’s
lending criteria which is established in Wells Fargo Century’s sole and absolute
discretion and on Wells Fargo Century’s own collateral evaluations. All Advances
shall be debited by Wells Fargo Century to Client’s account with Wells Fargo
Century, and all Advances and all other monetary Obligations shall bear Interest
at the Contract Rate set forth in the Schedule from the date of advance to the
date repaid. For purposes of calculating interest all payments received on the
collection of Receivables shall be credited to Client’s account on the Business
Days of actual collection of the Receivable in immediately available funds.
Wells Fargo Century may reserve out of the purchase price of all Receivables
sold and assigned to Wells Fargo Century and any Advances that may otherwise be
available to Client an amount which, in Wells Fargo Century’s judgment, is
sufficient to protect Wells Fargo Century against possible returns, claims,
allowances, expenses and recourse to Client on Receivables sold and assigned to
Wells Fargo Century and against other contingencies for which Client may be
chargeable hereunder. As used herein, the term “net amount” of Receivables shall
mean the gross amount of Receivables less returns, allowances and discounts to
customers upon shortest or longest selling terms, as Wells Fargo Century may
elect. If at any time or for any reason the total of all outstanding Advances
and all other Obligations exceeds the Advance Limit, Client shall immediately
pay the amount of the excess to Wells Fargo Century, without notice or demand.
 
1.3 A/R Management Fee. For Wells Fargo Century’s services hereunder, Wells
Fargo Century shall receive an A/R Management Fee equal to the percentage shown
on the Schedule multiplied by the gross amount of each Receivable of Client,
which A/R Management Fee shall be due and payable by Client as of the date a
Receivable arises, and shall then be chargeable to Client’s account with Wells
Fargo Century. The maximum aggregate A/R Management Fees payable under this
Agreement for each Contract Year hereof shall be the amount shown in the
Schedule.
 
2. SECURITY INTEREST.
 
2.1 Security Interest. To secure the payment and performance of all of the
Obligations when due, Client hereby grants to Wells Fargo Century a security
interest in all of the following (collectively, the “Collateral”): all right,
title and interest of Client in and to the following, whether now owned or
hereafter arising or acquired and wherever located:
 
All Receivables;
 
All Inventory;
 
All Equipment;
 
All General Intangibles (including without limitation all Intellectual Property
and Deposit Accounts);
 
All Investment Property;
 
All Other Property; and
 
Any and all claims, rights and interests in any of the above, and all guaranties
and security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, all of the above, and all Client’s books
relating to any of the above.
 
2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE CLIENT.
 
In order to induce Wells Fargo Century to enter into this Agreement and to make
Advances, Client represents and warrants to Wells Fargo Century as follows, and
Client covenants that the following representations will continue to be true,
and that Client will at all times comply with all of the following covenants:
 
3.1 Corporate Existence and Authority. Client is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Client is and will continue
to be qualified and licensed to do business in all jurisdictions in which any
failure to do so would have a material adverse effect on Client. The execution,
delivery and performance by Client of this Agreement, and all other documents
contemplated hereby (i) have been duly and validly authorized, (ii) are
enforceable against Client in accordance with their terms, (iii) do not violate
Client’s articles or certificate of incorporation, or Client’s by-laws, or any
law or any material agreement or instrument which is binding upon Client or its
property, and (iv) do not constitute grounds for acceleration of any material
indebtedness or obligation under any material agreement or instrument which is
binding upon Client or its property.
 
3.2 Name; Trade Names and Styles. The name of Client set forth in the heading to
this Agreement is its correct name. Listed on the Schedule are all prior names
of Client and all of Client’s present and prior trade names. Client shall give
Wells Fargo Century 30 days’ prior written notice before changing its name or
doing business under any other name. Client has complied, and will in the future
comply, with all laws relating to the conduct of business under a fictitious
business name.
 
3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement is Client’s chief executive office. In addition,
Client has places of business and Collateral is located only at the locations
set forth on the Schedule. Client will give Wells Fargo Century at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Client’s Address or one of the locations set forth on the Schedule.
 
3.4 Title to Collateral. Client is now, and will at all times in the future be,
the sole owner of all the Collateral, except for specific items of Equipment
which are leased by Client. The Collateral now is and will remain free and clear
of any and all liens, charges, security interests, encumbrances and adverse
claims, except for the security interest in favor of Wells Fargo Century and
purchase money security interests in specific items of equipment. Wells Fargo
Century now has, and will continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral (except for purchase
money security interests in specific items of equipment), and Client will at all
times defend Wells Fargo Century and the Collateral against all claims of
others. None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Client will keep in
full force and effect, and will comply with all the terms of, any lease of real
property where any of the Collateral now or in the future may be located.
 
3.5 Maintenance of Collateral. Client will maintain the Collateral in good
working condition, ordinary wear and tear excepted, and Client will not use the
Collateral for any unlawful purpose. Client will immediately advise Wells Fargo
Century in writing of any material loss or damage to the Collateral.
 
3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
3.6 Books and Records. Client has maintained and will maintain at Client’s
Address complete and accurate books and records, comprising an accounting system
in accordance with generally accepted accounting principles.
 
3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Wells Fargo Century have been, and will be, prepared
in conformity with generally accepted accounting principles and now and in the
future will completely and fairly reflect the financial condition of Client, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Wells Fargo Century and the date hereof, there
has been no material adverse change in the financial condition or business of
Client. Client is now and will continue to be solvent at all times.
 
3.8 Tax Returns and Payments; Pension Contributions. Client has timely filed
(after any legal extension obtained), and will timely file (after any legal
extension obtained), all tax returns and reports required by applicable law, and
Client has timely paid, and will timely pay, all applicable taxes, assessments,
deposits and contributions now or in the future owed by Client.
 
3.9 Compliance with Law. Client has complied, and will comply, in all material
respects, with all provisions of all applicable laws and regulations, including,
but not limited to, those relating to Client’s ownership of real or personal
property, the conduct and licensing of Client’s business, and all environmental
matters. All proceeds of all Advances shall be used solely for lawful business
purposes.
 
3.10 Litigation. Except as disclosed in the Schedule, there is no claim, suit,
litigation, proceeding or investigation pending or threatened against or
affecting Client involving more than $500,000. Client will promptly inform Wells
Fargo Century in writing of any claim, proceeding, litigation or investigation
in the future threatened or instituted by or against Client involving any claim
of $500,000 or more.
 
4. RECEIVABLES.
 
4.1 Representations Relating to Receivables.  Client represents and warrants to
Wells Fargo Century as follows: Each Receivable with respect to which Advances
are requested by Client shall, on the date each Advance is requested and made,
represent an undisputed, bona fide, existing, unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, in the ordinary course of Client’s business.
 
4.2 Representations Relating to Documents and Legal Compliance. Client
represents and warrants to Wells Fargo Century as follows: All statements made
and all unpaid balances appearing in all invoices, instruments and other
documents evidencing the Receivables are and shall be true and correct and all
such invoices, instruments and other documents and all of Client’s books and
records are and shall be genuine and all signatories and endorsers have the
capacity to contract. All sales and other transactions underlying or giving rise
to each Receivable shall comply with all applicable laws and governmental rules
and regulations. All signatures and endorsements on all documents, instruments,
and agreements relating to all Receivables are and shall be genuine, and all
such documents, instruments and agreements are and shall be legally enforceable
in accordance with their terms.
 
4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
4.3 Schedules and Documents relating to Receivables.  Client shall deliver to
Wells Fargo Century transaction reports and loan requests, schedules and
assignments of all Receivables and the invoices relating thereto, and schedules
of collections, all on Wells Fargo Century’s standard forms, on a weekly basis
or as otherwise requested by Wells Fargo Century; but Client’s failure to
execute and deliver the same shall not affect or limit Wells Fargo Century’s
security interest and other rights in all of Client’s Receivables, nor shall
Wells Fargo Century’s failure to advance or lend against a specific Receivable
affect or limit Wells Fargo Century’s security interest and other rights
therein. Together with each such schedule and assignment, or later if requested
by Wells Fargo Century, Client shall furnish Wells Fargo Century with copies
(or, after the occurrence and during the continuation of an Event of Default, at
Wells Fargo Century’s request, originals) of all contracts, orders, invoices,
and other similar documents, and all original shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Receivables, and Client warrants
the genuineness of all of the foregoing. Client shall also furnish to Wells
Fargo Century an aged accounts receivable trial balance in such form and at such
intervals as Wells Fargo Century shall request. In addition, Client shall
deliver to Wells Fargo Century the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Receivables, immediately upon receipt thereof and in the same form
as received, with all necessary endorsements.
 
4.4 Collection of Receivables. Before any Advances are made hereunder, Client,
Wells Fargo Century and a bank acceptable to Wells Fargo Century shall enter
into a restricted account agreement, in form acceptable to Wells Fargo Century
in its sole discretion, and said agreement shall continue in full force and
effect throughout the term of this Agreement and so long as any Obligations
remain unpaid. Client shall direct all Account Debtors to make all payments on
all Receivables to the account that is the subject of said restricted account
agreement (the “Restricted Account”), and all invoices issued by Client shall
state that payment thereon is to be made to the Restricted Account. Said
restricted account agreement shall provide that all collections received shall
be remitted, on a daily basis, to Wells Fargo Century, to be applied to the
Obligations in such order as Wells Fargo Century shall determine in its sole
discretion. If, for any reason, Client shall receive payment of any Receivables
or any proceeds of any other Collateral, Client shall hold all of the same in
trust for Wells Fargo Century, and Client shall immediately deposit all such
payments in the Restricted Account, within one business day after receipt of the
same, in their original form, duly endorsed.
 
4.5 Disputes. Client shall notify Wells Fargo Century promptly of all disputes
or claims relating to Receivables on the regular reports to Wells Fargo Century.
Client shall not forgive, or settle any Receivable for less than 90% of the
original amount of such Receivable, or agree to do any of the foregoing, without
Wells Fargo Century’s prior written consent.
 
5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
4.6 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Client in the ordinary course of its
business, Client shall promptly determine the reason for such return and
promptly issue a credit memorandum to the Account Debtor in the appropriate
amount (sending a copy to Wells Fargo Century). In the event any attempted
return occurs after the occurrence of any Event of Default, Client shall (i) not
accept any return without Wells Fargo Century’s prior written consent, (ii) hold
the returned Inventory in trust for Wells Fargo Century, (iii) segregate all
returned Inventory from all of Client’s other property, (iv) conspicuously label
the returned Inventory as Wells Fargo Century’s property, and (v) immediately
notify Wells Fargo Century of the return of any Inventory, specifying the reason
for such return, the location and condition of the returned Inventory, and on
Wells Fargo Century’s request deliver such returned Inventory to Wells Fargo
Century.
 
4.7 Verification. Client has informed Wells Fargo Century that the certified
public accounting firm engaged by Client contacts Account Debtors from time to
time to verify the validity, amounts and other matters relating to Receivables.
Client hereby authorizes Wells Fargo Century to obtain all of such information
from Client’s certified public accountants from time to time and will instruct
them to provide all such information to Wells Fargo Century at its request. If
at any time such certified public accounting firm informs Wells Fargo Century
that such certified public accounting firm no longer contacts Account Debtors
for such verification, Client authorizes Wells Fargo Century to thereafter do so
on an anonymous basis. Wells Fargo Century or its designee may, at any time upon
the occurrence and during the continuation of any Event of Default, notify
Account Debtors that the Receivables have been assigned and transferred to Wells
Fargo Century.
 
4.8 No Liability.  Wells Fargo Century shall not under any circumstances be
responsible or liable for any shortage or discrepancy in, damage to, or loss or
destruction of, any goods, the sale or other disposition of which gives rise to
a Receivable, or for any error, act, omission, or delay of any kind occurring in
the settlement, failure to settle, collection or failure to collect any
Receivable, or for settling any Receivable in good faith for less than the full
amount thereof, nor shall Wells Fargo Century be deemed to be responsible for
any of Client’s obligations under any contract or agreement giving rise to a
Receivable, except in the case of Wells Fargo Century’s gross negligence or
willful misconduct.
 
5. ADDITIONAL DUTIES OF THE CLIENT.
 
5.1 Insurance. Client shall, at all times, insure all of the Collateral and
carry such other business insurance, with insurers reasonably acceptable to
Wells Fargo Century, in such form and amounts as Wells Fargo Century may
reasonably require, and Client shall provide evidence of such insurance to Wells
Fargo Century, so that Wells Fargo Century is satisfied that such insurance is,
at all times, in full force and effect. All such insurance policies shall name
Wells Fargo Century as the exclusive additional loss payee, and shall contain a
lenders loss payee endorsement in form reasonably acceptable to Wells Fargo
Century. Upon receipt of the proceeds of any such insurance, Wells Fargo Century
shall apply such proceeds in reduction of the Obligations in such order as Wells
Fargo Century shall determine in its sole discretion. If Client fails to provide
or pay for any insurance, Wells Fargo Century may, but is not obligated to,
obtain the same at Client’s expense. Client shall promptly deliver to Wells
Fargo Century copies of all reports made to insurance companies.
 
6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
5.2 Reports. Client, at its expense, shall provide Wells Fargo Century with the
written reports set forth in the Schedule, and such other written reports with
respect to Client, as Wells Fargo Century shall from time to time reasonably
specify, including without limitation accounts payable agings, aged by invoice
date, and outstanding or held check registers, and inventory reports, all in
such form and with such detail as Wells Fargo Century shall reasonably specify.
Client shall also cause all individual Guarantors, if any, to furnish to Wells
Fargo Century his/her personal financial statement in form and substance
acceptable to Wells Fargo Century (but no more frequently than once in any
twelve-month period).
 
5.3 Access to Collateral, Books and Records. At reasonable times, and on two
Business Days’ notice, Wells Fargo Century, or its agents, shall have the right
to inspect the Collateral, and the right to audit and copy Client’s books and
records; provided, that after the occurrence and during the continuation of an
Event of Default, no notice shall be required. The foregoing inspections and
audits shall be at Client’s expense and the charge therefor shall be $750 per
person per day for the time of Wells Fargo Century’s personnel, or such other
amount as shall represent Wells Fargo Century’s then standard charge for the
same, plus all out-of-pocket expenses incurred by Wells Fargo Century in
connection therewith; provided, that audit expenses during any Contract Year
shall not exceed $10,000 and Client shall only be obligated to pay for 1 full
appraisal and two desktop appraisals during any Contract Year, except that from
and after the occurrence and during the continuation of an Event of Default all
fees and costs incurred by Wells Fargo Century with respect to all audits and
appraisals shall be at Client’s expense.
 
5.4 Remittance of Proceeds.  Except for sums to be deposited in the Restricted
Account as provided in Section 4.4 above, all proceeds arising from the sale or
other disposition of any Collateral shall be delivered, in kind, by Client to
Wells Fargo Century in the original form in which received by Client not later
than the following business day after receipt by Client, to be applied to the
Obligations in such order as Wells Fargo Century shall determine. Client shall
not commingle proceeds of Collateral with any of Client’s other funds or
property, and shall hold such proceeds separate and apart from such other funds
and property and in an express trust for Wells Fargo Century. Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement.
 
7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
5.5 Negative Covenants. Client shall not, without Wells Fargo Century’s prior
written consent, do any of the following: (i) merge or consolidate with another
corporation or entity; (ii) acquire any assets, except in the ordinary course of
business; (iii) enter into any other transaction outside the ordinary course of
business; (iv) sell or transfer any Collateral, except that, provided no Default
or Event of Default has occurred and is continuing, Client may sell finished
Inventory in the ordinary course of Client’s business and Client may trade-in or
dispose of obsolete or unneeded Equipment in good faith arm’s length
transactions, in the ordinary course of business; (v) store any Inventory or
other Collateral with any warehouseman or other third party, except for storage
of Inventory with a public warehouse in the ordinary course of business where
there is in place an agreement between Wells Fargo Century and such warehouseman
in form and substance satisfactory to Wells Fargo Century in its discretion;
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis; (vii) make any loans of any money or other assets, or
purchase the stock or other securities of, or make any other investment in, any
other Person; (viii) incur any debts, outside the ordinary course of business;
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity; (x) pay or declare any dividends on Client’s stock
(except for dividends payable solely in stock of Client); (xi) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of Client’s stock;
(xii) make any change in Client’s capital structure which would have a material
adverse effect on Client or on the prospect of repayment of the Obligations; or
(xiii) dissolve or elect to dissolve; or (xiv) make any Capital Expenditure in
excess of $1,000,000 in any fiscal year; (xv) amend, modify or waive any term or
provision of its Certificate of Incorporation or By-Laws unless required by law;
or (xvi)  agree to do any of the foregoing.
 
5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Wells Fargo Century with respect to any Collateral or
in any manner relating to Client, Client shall, without expense to Wells Fargo
Century, make available Client and its officers, employees and agents, and
Client’s books and records, without charge, to the extent that Wells Fargo
Century may deem them reasonably necessary in order to prosecute or defend any
such suit or proceeding.
 
5.7 Notification of Changes.  Client will promptly notify Wells Fargo Century in
writing of any change in its officers or directors, the opening of any new bank
account or other Deposit Account, and any material adverse change in the
business or financial affairs of Client.
 
5.8 Further Assurances. Client agrees, at its expense, on request by Wells Fargo
Century, to execute all documents and take all actions, as Wells Fargo Century
may deem reasonably necessary or useful in order to perfect and maintain Wells
Fargo Century’s perfected security interest in the Collateral, and in order to
fully consummate the transactions contemplated by this Agreement.
 
5.9 Indemnity. Client hereby agrees to indemnify the following persons
(collectively, the “Indemnitees”): Wells Fargo Century and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including attorneys’ fees), of every nature, character and description, which
any Indemnitee may sustain or incur based upon or arising out of any of the
Obligations, any actual or alleged failure to collect and pay over any
withholding or other tax relating to Client or its employees, any relationship
or agreement between Wells Fargo Century and Client, any actual or alleged
failure of Wells Fargo Century to comply with any writ of attachment or other
legal process relating to Client or any of its property, or any other matter,
cause or thing whatsoever occurred, done, omitted or suffered to be done by any
Indemnitee relating to Client or the Obligations. Notwithstanding any provision
in this Agreement to the contrary, the indemnity agreement set forth in this
Section shall survive any termination of this Agreement and shall for all
purposes continue in full force and effect.
 
8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
6. TERM.
 
6.1 Maturity Date. Subject to early termination as provided in Section 6.2, this
Agreement shall continue in effect until the maturity date set forth on the
Schedule (the “Maturity Date”); provided that the Maturity Date shall
automatically be extended, and this Agreement shall automatically and
continuously renew, for successive additional terms of one year each, unless
Client gives written notice to Wells Fargo Century, not less than sixty days
prior to the next Maturity Date, that Client elects to terminate this Agreement
effective on the next Maturity Date .
 
6.2 Early Termination. This Agreement may be terminated (i) by Wells Fargo
Century or Client prior to the Maturity Date at any time (whether or not an
Event of Default has occurred) effective 60 days after written notice of
termination is given by Wells Fargo Century to Client or by Client to Wells
Fargo Century, as the case may be; or (ii) by Wells Fargo Century at any time
after the occurrence of an Event of Default, without notice, effective
immediately; provided that an early termination by Client in the first and
second Contract Years shall not be effective until and unless the Early
Termination Fee set forth in the Schedule is paid by Client to Wells Fargo
Century on or prior to such termination date, which Early Termination Fee Client
hereby agrees to pay on or prior to such termination date; provided, further,
that if such early termination is due to a refinancing through Wells Fargo Bank,
N.A. or any of its affiliates, then no Early Termination Fee shall be due and
payable.
 
6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Client shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of Wells Fargo Century’s security
interests in all of the Collateral and all of the terms and provisions of this
Agreement shall continue in full force and effect until all Obligations have
been paid and performed in full; provided that, without limiting the fact that
Advances are subject to the discretion of Wells Fargo Century, Wells Fargo
Century may, in its sole discretion, refuse to make any further Advances after
termination. No termination shall in any way affect or impair any right or
remedy of Wells Fargo Century, nor shall any such termination relieve Client of
any Obligation to Wells Fargo Century, until all of the Obligations have been
paid and performed in full.
 
7. EVENTS OF DEFAULT AND REMEDIES.
 
7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Client shall give
Wells Fargo Century immediate written notice thereof: (a) Any warranty,
representation, statement, report or certificate made or delivered to Wells
Fargo Century by Client or any of Client’s officers, employees or agents, now or
in the future, shall be untrue or misleading in a material respect; or
(b) Client shall fail to pay when due any Advance or any interest thereon or any
other monetary Obligation; or (c) the total Advances and other Obligations
outstanding at any time shall exceed the Advance Limit (except pursuant to a
written agreement between Wells Fargo Century and Client) for two (2) business
days following notice from Wells Fargo Century; or (d) Client shall fail to
perform any material non-monetary Obligation and such failure shall continue for
ten (10) days; or (e) any levy, assessment, attachment, seizure, lien or
encumbrance is made on all or any part of the Collateral which is not cured
within 10 days after the occurrence of the same; or (f) Client breaches any
material contract or obligation, which has or may reasonably be expected to have
a material adverse effect on Client’s business or financial condition and such
failure shall continue for ten (10) days; or (g) dissolution, termination of
existence, insolvency, business failure or temporary or permanent suspension of
business of Client or any Guarantor; or appointment of a receiver, trustee or
custodian, for all or any part of the property of, assignment for the benefit of
creditors by, or the commencement of any proceeding by or against Client or any
Guarantor under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, now or in the future in effect; or (h) revocation or termination
of, or limitation or denial of liability upon, any guaranty of the Obligations
or any attempt to do any of the foregoing or death of any Guarantor; or
(i) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset
pledged by any third party to secure any or all of the Obligations, or any
attempt to do any of the foregoing, or commencement of proceedings by or against
any such third party under any bankruptcy or insolvency law; or (j) any person
acquires beneficial ownership, directly or indirectly, of more than 50% of the
voting stock of Client [,other than Joseph Ram, CEO], without the prior written
consent of Wells Fargo Century; or (k) Client shall generally not pay its debts
as they become due, or Client shall conceal, remove or transfer any part of its
property, with intent to hinder, delay or defraud its creditors, or make or
suffer any transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or (l) there shall be a
material adverse change in Client’s business or financial condition.
 
9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Wells Fargo Century, at its option, and
without notice or demand of any kind (all of which are hereby expressly waived
by Client), may do any one or more of the following: (a) Cease making Advances
or otherwise extending credit to Client under this Agreement or any other
document or agreement; (b) Accelerate and declare all or any part of the
Obligations to be immediately due, payable, and performable, notwithstanding any
deferred or installment payments allowed by any instrument evidencing or
relating to any Obligation; (c) Take possession of any or all of the Collateral
wherever it may be found, and for that purpose Client hereby authorizes Wells
Fargo Century without judicial process to enter onto any of Client’s premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as
Wells Fargo Century deems it reasonably necessary in order to complete the
enforcement of its rights under this Agreement or any other agreement; provided,
however, that should Wells Fargo Century seek to take possession of any of the
Collateral by Court process, Client hereby irrevocably waives: (i) any bond and
any surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession; (ii) any demand for possession
prior to the commencement of any suit or action to recover possession thereof;
and (iii) any requirement that Wells Fargo Century retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (d) Require
Client to assemble any or all of the Collateral and make it available to Wells
Fargo Century at places designated by Wells Fargo Century which are reasonably
convenient to Wells Fargo Century and Client, and to remove the Collateral to
such locations as Wells Fargo Century may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Wells Fargo
Century shall have the right to use Client’s premises, vehicles, hoists, lifts,
cranes, equipment and all other property without charge; (f) Sell, lease or
otherwise dispose of any of the Collateral, in its condition at the time Wells
Fargo Century obtains possession of it or after further manufacturing,
processing or repair, at one or more public and/or private sales, in lots or in
bulk, for cash, exchange or other property, or on credit, and to adjourn any
such sale from time to time without notice other than oral announcement at the
time scheduled for sale. Wells Fargo Century shall have the right to conduct
such disposition on Client’s premises without charge, for such time or times as
Wells Fargo Century deems reasonable, or on Wells Fargo Century’s premises, or
elsewhere and the Collateral need not be located at the place of disposition.
Wells Fargo Century may directly or through any affiliated company purchase or
lease any Collateral at any such public disposition, and if permissible under
applicable law, at any private disposition. Any sale or other disposition of
Collateral shall not relieve Client of any liability Client may have if any
Collateral is defective as to title or physical condition or otherwise at the
time of sale; (g) Demand and receive possession of any of Client’s federal and
state income tax returns and the books and records utilized in the preparation
thereof or referring thereto. All reasonable attorneys’ fees, expenses, costs,
liabilities and obligations incurred by Wells Fargo Century with respect to the
foregoing shall be added to and become part of the Obligations, shall be due on
demand, and shall bear interest at a rate equal to the highest Contract Rate
applicable to any of the Obligations. Without limiting any of Wells Fargo
Century’s rights and remedies, from and after the occurrence of any Event of
Default, the Contract Rate applicable to the Obligations shall be increased by
an additional three percent per annum.
 
10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
7.3 Standards for Determining Commercial Reasonableness. Client and Wells Fargo
Century agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to Client
at least seven days prior to the sale, and, in the case of a public sale, notice
of the sale is published at least seven days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by Wells Fargo Century, with or without
the Collateral being present; (iv) The sale commences at any time between 8:00
a.m. and 6:00 p.m.; (v) Payment of the purchase price in cash or by cashier’s
check or wire transfer is required; (vi) With respect to any sale of any of the
Collateral, Wells Fargo Century may (but is not obligated to) direct any
prospective purchaser to ascertain directly from Client any and all information
concerning the same. Wells Fargo Century shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.
 
11

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
7.4 Power of Attorney. Client grants to Wells Fargo Century an irrevocable power
of attorney coupled with an interest, authorizing and permitting Wells Fargo
Century (acting through any of its employees, attorneys or agents) at any time,
at its option, but without obligation, with or without notice to Client, and at
Client’s expense, to do any or all of the following, in Client’s name or
otherwise, but Wells Fargo Century agrees to exercise the following powers in a
commercially reasonable manner: (a) Execute on behalf of Client any documents
that Wells Fargo Century may, in its sole discretion, deem advisable in order to
perfect and maintain Wells Fargo Century’s security interest in the Collateral,
or in order to exercise a right of Client or Wells Fargo Century, or in order to
fully consummate all the transactions contemplated under this Agreement, or
under any and all other present and future agreements; (b) Take control in any
manner of any cash or non-cash items of payment or proceeds of Collateral;
endorse the name of Client upon any instruments, or documents, evidence of
payment or Collateral that may come into Wells Fargo Century’s possession;
(c) After the occurrence and during the continuance of any Event of Default,
without limiting Wells Fargo Century’s other rights and remedies, do any of the
following: (i) Grant extensions of time to pay, compromise claims and settle
Receivables and Other Property for less than face value and execute all releases
and other documents in connection therewith; (ii) Pay any sums required on
account of Client’s taxes or to secure the release of any liens therefor;
(iii) Settle and adjust, and give releases of, any insurance claim that relates
to any of the Collateral and obtain payment therefor; (iv) instruct the post
office authorities to direct the Client’s mail to Wells Fargo Century.
 
7.5 Application of Proceeds. All proceeds realized as the result of any sale or
other disposition of the Collateral shall be applied by Wells Fargo Century
first to the reasonable costs, expenses, liabilities, obligations and attorneys’
fees incurred by Wells Fargo Century in the exercise of its rights under this
Agreement, second to the interest due upon any of the Obligations, and third to
the principal of the Obligations, in such order as Wells Fargo Century shall
determine in its sole discretion. Any surplus shall be paid to Client or other
persons legally entitled thereto; Client shall remain liable to Wells Fargo
Century for any deficiency. If Wells Fargo Century, in its sole discretion,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Wells Fargo Century
shall have the option, exercisable at any time, in its sole discretion, of
either reducing the Obligations by the principal amount of purchase price or
deferring the reduction of the Obligations until the actual receipt by Wells
Fargo Century of the cash therefor.
 
7.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Wells Fargo Century shall have all the other rights and remedies
accorded a secured party under the Code and under all other applicable laws, and
under any other instrument or agreement now or in the future entered into
between Wells Fargo Century and Client, and all of such rights and remedies are
cumulative and none is exclusive. Exercise or partial exercise by Wells Fargo
Century of one or more of its rights or remedies shall not be deemed an
election, nor bar Wells Fargo Century from subsequent exercise or partial
exercise of any other rights or remedies. The failure or delay of Wells Fargo
Century to exercise any rights or remedies shall not operate as a waiver
thereof, but all rights and remedies shall continue in full force and effect
until all of the Obligations have been fully paid and performed.
 
12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
8. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings:
 
“Account Debtor” means the obligor on a Receivable.
 
“Advances” has the meaning set forth in Section 1.2 above.
 
“Agreement” and “this Agreement” means this Loan, Security and Bulk Purchase
Agreement and all modifications and amendments thereto, extensions thereof, and
replacements therefor.
 
“Capital Expenditures” means all expenditures made and liabilities incurred for
the acquisition of any fixed asset or improvement, replacement, substitution or
addition thereto which has a useful life of more than one year and including,
without limitation, those arising in connection with Capital Leases.
 
“Capital Lease” means any lease of property by Client that, in accordance with
generally accepted accounting principles, should be capitalized for financial
reporting purposes and reflected as a liability on the balance sheet of Client.
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California on the date hereof.
 
“Collateral” has the meaning set forth in Section 2.1 above.
 
“Contract Year” means the twelve-month period commencing on the date hereof and
each subsequent twelve-month period.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Deposit Account” means all of the following, now owned and hereafter acquired
by Client: all “deposit accounts” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all general and special bank accounts, demand accounts,
checking accounts, savings accounts and certificates of deposit.
 
“Eligible Inventory” means Inventory which Wells Fargo Century, in its sole and
absolute discretion, determines (i) consists of finished goods, in good, new and
salable condition which are not obsolete or unmerchantable, and are not
comprised of work in process, packaging materials, accessories or supplies;
(ii) meets all standards imposed by any governmental agency or authority;
(iii) conforms in all respects to the warranties and representations set forth
herein; (iv) is at all times subject to Wells Fargo Century’s duly perfected,
first priority security interest; and (v) is situated at the location shown in
the Schedule.
 
13

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
“Eligible Receivables” means Receivables which meet the following minimum
requirements and criteria: (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) the merchandise or services has not been rejected
or disputed by the customer and there shall not have been asserted any offset,
defense or counterclaim; (d) the Receivable continues to be in full conformity
with the representations and warranties made by Client to Wells Fargo Century
with respect thereto; (e) Wells Fargo Century is, and continues to be, satisfied
with the credit standing of the Account Debtor in relation to the amount of
credit extended; (f) the Receivable is documented by an invoice in a form
approved by Wells Fargo Century and is not to be unpaid more than 90 days from
invoice date; (g) less than 20% of the unpaid amount of invoices due from such
Account Debtor remain unpaid more than 90 days from invoice date (cross ageing);
(h) the Receivable is not evidenced by chattel paper or an instrument of any
kind with respect to or in payment of the Receivable unless such instrument is
duly endorsed to Wells Fargo Century and in Wells Fargo Century’s possession or
represents a check in payment of a Receivable; (i) if the customer is located
outside of the United States, the goods which gave rise to such Receivable were
shipped after receipt by Wells Fargo Century from or on behalf of the customer
of either (1) an irrevocable letter of credit, assigned and delivered to Wells
Fargo Century and confirmed by a financial institution acceptable to Wells Fargo
Century and is in form and substance acceptable to Wells Fargo Century, payable
in the full amount of the Receivable in United States dollars at a place of
payment located within the United States, or (2) credit insurance from an
insurance company acceptable to Wells Fargo Century insuring such Receivable,
which credit insurance names Wells Fargo Century as loss payee or beneficiary;
(j) the Receivable is not subject to any lien; (k) the Receivable does not arise
out of transactions with any of Client’s employees, officers, agents, directors,
stockholders or affiliates; (l) the Receivable is payable to Client; (m) the
Receivable does not arise out of a bill and hold sale prior to shipment, and if
the Receivable arises out of a sale to any customer to whom Client is indebted,
the amount of such indebtedness, and any anticipated indebtedness, is deducted
in determining the face amount of such Receivable; (n) the Receivable is net of
any returns, discounts, claims, credits and allowances; (o) if the Receivable
arises out of contracts between Client and the United States, any state, or any
department, agency or instrumentality of any of them, Client has so notified
Wells Fargo Century, in writing, prior to the creation of such Receivable, and,
if Wells Fargo Century so requests, there has been compliance with any
governmental notice or approval requirements, including without limitation,
compliance with the Federal Assignment of Claims Act; (p) the Receivable is a
good and valid account representing an undisputed bona fide indebtedness
incurred by the Account Debtor therein named, for a fixed sum as set forth in
the invoice relating thereto with respect to an unconditional sale and delivery
upon the stated terms of goods sold by Client, or work, labor and/or services
rendered by Client; (q) the Receivable does not arise out of progress billings
prior to completion of the order; and (r) the Receivable is otherwise
satisfactory to Wells Fargo Century as determined in good faith in the
reasonable exercise of Wells Fargo Century’s discretion.
 
“Equipment” means all of the following, now owned and hereafter acquired by
Client: all “equipment” as defined in the Code in effect on the date hereof with
such additions to such term as may hereafter be made, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.
 
14

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.
 
“General Intangibles” means all of the following, now owned and hereafter
acquired by Client: all “general intangibles” as defined in the Code in effect
on the date hereof with such additions to such term as may hereafter be made,
and includes without limitation all Intellectual Property, Deposit Accounts,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income tax
refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
“Guarantor” means any Person who has guaranteed any of the Obligations.
 
“Intellectual Property” means all of the following, now owned and hereafter
acquired by Client: all (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished,
(b) trade secret rights, including all rights to unpatented inventions and
know-how, and confidential information; (c) mask work or similar rights
available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Client connected with and symbolized by
any such trademarks; (f) computer software and computer software products;
(g) designs and design rights; (h) technology; (i) all claims for damages by way
of past, present and future infringement of any of the rights included above;
and (j) all licenses or other rights to use any property or rights of a type
described above.
 
“Inventory” means all of the following, now owned and hereafter acquired by
Client: all “inventory” as defined in the Code in effect on the date hereof with
such additions to such term as may hereafter be made, and includes without
limitation all merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products, including without limitation
such inventory as is temporarily out of Client’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
“Investment Property” means all of the following, now owned and hereafter
acquired by Client: all investment property, securities, stocks, bonds,
debentures, debt securities, partnership interests, limited liability company
interests, options, security entitlements, securities accounts, commodity
contracts, commodity accounts, and all financial assets held in any securities
account or otherwise, wherever located, and all other securities of every kind,
whether certificated or uncertificated,
 
“Obligations” means all present and future Advances, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Client or any of its subsidiaries or affiliates to Wells Fargo
Century or its parent or any of its subsidiaries or affiliates, whether
evidenced by this Agreement or any note or other instrument or document, whether
arising from an extension of credit, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment or as a result of the bulk purchasing by Wells Fargo
Century, or by Wells Fargo Century’s parent, subsidiary or affiliates, of the
accounts owing from Client to others, or as a result of any participation by
Wells Fargo Century in Client’s debts owing to others), absolute or contingent,
due or to become due, including, without limitation, all interest, charges,
expenses, fees, attorney’s fees, expert witness fees, audit fees, loan fees,
termination fees, minimum interest charges and any other sums chargeable to
Client under this Agreement or under any other present or future instrument or
agreement between Client and Wells Fargo Century.
 
15

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
“Other Property” means all of the following, now owned and hereafter acquired by
Client: all of the following as defined in the Code in effect on the date hereof
with such additions to such term as may hereafter be made, and all rights
relating thereto: “documents”, “instruments”, “chattel paper”, “letters of
credit”, “fixtures”, and “money”, and all other tangible and intangible personal
property and rights of any other kind which are not included in the other items
of Collateral, whether or not covered by the Code.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.
 
“Receivables” means all of the following, now owned and hereafter acquired by
Client: all “accounts” as defined in the Code in effect on the date hereof with
such additions to such term as may hereafter be made (whether or not earned by
performance), and all guaranties and other security therefor, and all rights of
stoppage in transit and all other rights or remedies of an unpaid vendor, lienor
or secured party.
 
Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with
generally accepted accounting principles, consistently applied. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the Code, to the extent such terms are defined therein.
 
9. GENERAL PROVISIONS.
 
9.1 Computations. In computing interest on the Obligations, all checks, wire
transfers and other items of payment received by Wells Fargo Century (including
proceeds of Receivables and payment of the Obligations in full) shall be deemed
applied by Wells Fargo Century on account of the Obligations on the Business Day
of receipt by Wells Fargo Century of immediately available funds. Wells Fargo
Century shall not, however, be required to credit Client’s account for the
amount of any item of payment which is unsatisfactory to Wells Fargo Century in
its discretion, and Wells Fargo Century may charge Client’s account for the
amount of any item of payment which is returned to Wells Fargo Century unpaid.
 
9.2 Application of Payments; Accountings. All payments with respect to the
Obligations may be applied, and in Wells Fargo Century’s sole discretion
reversed and re-applied, to the Obligations, in such order and manner as Wells
Fargo Century shall determine in its sole discretion. Wells Fargo Century may,
in its discretion, require that Client pay monetary Obligations in cash to Wells
Fargo Century, or charge them to Client’s account, in which event they will bear
interest at the same rate applicable to the Advances. Wells Fargo Century shall
provide Client monthly with an account of advances, charges, expenses and
payments made pursuant to this Agreement. Such account shall be deemed correct,
accurate and binding on Client and an account stated (except for reverses and
reapplications of payments made and corrections of errors discovered by Wells
Fargo Century), unless Client notifies Wells Fargo Century in writing to the
contrary within sixty days after each account is rendered, describing the nature
of any alleged errors or admissions.
 
16

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 
9.3 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally, by reputable private delivery service, by
regular first-class mail or certified mail return receipt requested, addressed
to Wells Fargo Century or Client at the addresses shown in the heading to this
Agreement, or at any other address designated in writing by one party to the
other party or by electronic mail (at such email addresses as Wells Fargo
Century or Client, as applicable, may designate to each other in accordance
herewith). All notices shall be deemed to have been given upon actual receipt in
the case of notices personally delivered, upon the receipt of confirmation of
receipt in the case of notices delivered by electronic mail, or at the
expiration of one business day following delivery to the private delivery
service, or two business days following the deposit thereof in the United States
mail, with postage prepaid.
 
9.4 Attorneys Fees and Costs. Client shall reimburse Wells Fargo Century for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Wells Fargo Century,
pursuant to, or in connection with, or relating to this Agreement (whether or
not a lawsuit is filed), including, but not limited to, all reasonable
attorneys’ fees and costs Wells Fargo Century incurs in order to do the
following: prepare and negotiate this Agreement and any present or future
documents relating to this Agreement and any waiver, amendment, supplement,
consent or modification hereof or thereof; obtain legal advice in connection
with this Agreement or Client; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; obtaining or
enforcing payment of any Obligation, commence, intervene in, or defend any
action or proceeding; initiate any complaint to be relieved of the automatic
stay in bankruptcy; file or prosecute any probate claim, bankruptcy claim,
third-party claim, or other claim; protect, obtain possession of, lease, dispose
of, or otherwise enforce Wells Fargo Century’s security interest in, the
Collateral; and otherwise represent Wells Fargo Century in any litigation
relating to Client. If either Wells Fargo Century or Client files any lawsuit
against the other predicated on a breach of this Agreement, the prevailing party
in such action shall be entitled to recover its reasonable costs and attorneys’
fees, including (but not limited to) reasonable attorneys’ fees and costs
incurred in the enforcement of, execution upon or defense of any order, decree,
award or judgment.
 
17

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
9.5 Waivers. The failure of Wells Fargo Century at any time or times to require
Client to strictly comply with any of the provisions of this Agreement or any
other present or future agreement between Client and Wells Fargo Century shall
not waive or diminish any right of Wells Fargo Century later to demand and
receive strict compliance therewith. Any waiver of any default shall not waive
or affect any other default, whether prior or subsequent, and whether or not
similar. None of the provisions of this Agreement or any other agreement now or
in the future executed by Client and delivered to Wells Fargo Century shall be
deemed to have been waived by any act or knowledge of Wells Fargo Century or its
agents or employees, but only by a specific written waiver signed by an
authorized officer of Wells Fargo Century and delivered to Client. Client waives
demand, protest, notice of protest and notice of default or dishonor, notice of
payment and nonpayment, release, compromise, settlement, extension or renewal of
any commercial paper, instrument, account, Receivable, General Intangible,
document or guaranty at any time held by Wells Fargo Century on which Client is
or may in any way be liable, and notice of any action taken by Wells Fargo
Century, unless expressly required by this Agreement. NEITHER WELLS FARGO
CENTURY NOR ITS PARENT, NOR ANY OF ITS AFFILIATES, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR LIABLE TO
CLIENT OR TO ANY OTHER PARTY FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF ANY FINANCIAL ACCOMMODATION HAVING
BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
9.6 General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Client and Wells Fargo Century; provided, however, that
Client may not assign or transfer any of its rights under this Agreement without
the prior written consent of Wells Fargo Century, and any prohibited assignment
shall be void. No consent by Wells Fargo Century to any assignment shall release
Client from its liability for the Obligations. If Client consists of more than
one Person, their liability shall be joint and several, and the compromise of
any claim with, or the release of, any Client shall not constitute a compromise
with, or a release of, any other Client. This Agreement and all acts and
transactions hereunder and all rights and obligations of Wells Fargo Century and
Client shall be governed by the laws of the State of California. Client
(i) agrees that all actions and proceedings relating directly or indirectly to
this Agreement shall, at Wells Fargo Century’s option, be litigated in courts
located within, and that the exclusive venue therefor shall be the State of
California; (ii) consents to the jurisdiction and venue of any such court and
consents to service of process in any such action or proceeding by personal
delivery or any other method permitted by law; and (iii) waives any and all
rights Client may have to object to the jurisdiction of any such court, or to
transfer or change the venue of any such action or proceeding. Paragraph
headings are only used in this Agreement for convenience, and shall not be used
in any manner to construe, limit, define or interpret any term or provision of
this Agreement. The term “including”, whenever used in this Agreement, shall
mean “including (but not limited to)”. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against Wells Fargo
Century or Client under any rule of construction or otherwise. Should any
provision of this Agreement be held by any court of competent jurisdiction to be
void or unenforceable, such defect shall not affect the remainder of this
Agreement, which shall continue in full force and effect. This Agreement and
such other written agreements, documents and instruments as may be executed in
connection herewith are the final, entire and complete agreement between Client
and Wells Fargo Century and supersede all prior and contemporaneous negotiations
and oral representations and agreements, all of which are merged and integrated
in this Agreement. There are no oral understandings, representations or
agreements between the parties which are not set forth in this Agreement or in
other written agreements signed by the parties in connection herewith. The terms
and provisions of this Agreement may not be waived or amended, except in a
writing executed by Client and a duly authorized officer of Wells Fargo Century.
Time is of the essence in the performance by Client of each and every obligation
under this Agreement.
 
18

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
9.7 Mutual Waiver of Jury Trial. CLIENT AND WELLS FARGO CENTURY EACH HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING
OUT OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN WELLS FARGO CENTURY AND CLIENT, OR ANY CONDUCT,
ACTS OR OMISSIONS OF WELLS FARGO CENTURY OR CLIENT OR ANY OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH
WELLS FARGO CENTURY OR CLIENT, IN ALL OF THE FOREGOING CASES, WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE.
 
9.8 Reference Provision.
 
(a) The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in the Loan Documents (defined
below), but the California Supreme Court has held that pre-dispute Jury Trial
Waivers not authorized by statute are unenforceable. This Reference Provision
will be applicable until: (i) the California Supreme Court holds that a
pre-dispute Jury Trial Waiver provision similar to that contained in the Loan
Documents is valid or enforceable; or (ii) the California Legislature enacts a
statute which becomes law, authorizing pre-dispute Jury Trial Waivers of the
type in the Loan Documents and, as a result, such waivers become enforceable.
 
(b) Other than (i) nonjudicial foreclosure of security interests in real or
personal property, (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a “Claim”) between the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between Wells Fargo Century and the Client (collectively in this
Section, the “Loan Documents”), will be resolved by a reference proceeding in
California in accordance with the provisions of Section 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the Superior Court or Federal District Court in the County or District where the
real property, if any, is located or in a County or District where venue is
otherwise appropriate under applicable law (the “Court”).
 
19

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
(c) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.
 
(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.
 
(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 
(f) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 
(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision and pursuant to CCP §644 the referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.
 
20

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
 
(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.
 
10. USA PATRIOT ACT.
 
Wells Fargo Century shall have received, sufficiently in advance of the closing
date, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act (Title III of Pub L. 107-56) (the “Act”). Wells Fargo Century hereby
notifies the Client that pursuant to the requirements of the Act, its is
required to obtain, verify and record information that identifies the Client,
which information includes the name and addresses of the Client, and other
information that will allow Wells Fargo Century to identify the Client in
accordance with the Act. The Client shall and shall cause its subsidiaries, to
provide such information and take such actions as requested by Wells Fargo
Century in order to assist Wells Fargo Century in maintaining compliance with
the Act.
 

21

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 


CLIENT
 
 WELLS FARGO CENTURY

 
INFOSONICS CORPORATION, INC.
 
 
WELLS FARGO CENTURY, INC.
 
         
By
/s/ Joseph Ram
 
By
/s/ Kevin Sullivan
Name
Joseph Ram
 
Name
Kevin Sullivan
Title
CEO
 
Title:
Executive Vice President, Western Regional Manager          




S-1
Loan, Security and Bulk Purchase Agreement

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement







SCHEDULE TO
LOAN, SECURITY AND BULK PURCHASE Agreement
 
Client:
INFOSONICS CORPORATION
Address:
4350 Executive Drive, #100
 
San Diego, CA 92121
Date:
April 30, 2008



This Schedule is an integral part of the Loan, Security and Bulk Purchase
Agreement between Wells Fargo Century, Inc. (“Wells Fargo Century”) and the
above client (“Client”) of even date.
 

--------------------------------------------------------------------------------

1.
ADVANCE LIMIT

 
(Section 1.1):
An amount not to exceed the lesser of $45,000,000 (“Maximum Discretionary Line
Amount”) or the sum of (a) and (b) below:
 
 
(a)       85% of the net amount of Client’s Eligible Receivables (as defined in
Section 8 above); plus
 
 
(b)       the lesser of (i) 50% of the value of Client’s Eligible Inventory (as
defined in Section 8 above) and (ii) 85% of the net orderly liquidation value
(as determined by an independent third-party inventory appraisal acceptable to
Wells Fargo Century), which is located at Client’s Address, 1411 N.W. 84th
Avenue, Miami [Dorel], Florida and at any other location where Wells Fargo
Century has received a signed collateral access agreement in form and substance
acceptable to it; provided that the amount under this subsection 1(b) shall not
exceed the lesser of (i) 30% of total Advances outstanding at any given time,
and (ii) $8,000,000. “Value” of Client’s Eligible Inventory shall mean the lower
of cost or wholesale market value thereof, as determined by Wells Fargo Century
in its sole discretion.
 
 
(c)       based on the formula set forth in (b) above, the initial advance rates
against Inventory by product type as of the date hereof are:




 
Product
Initial Advance Rate
       
Very Kool
20.0%
 
LG
50.0%
 
Samsung
50.0%
 
Other Brands
30.00%





--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 

--------------------------------------------------------------------------------

2.
INTEREST.

 
Contract Rate (Section 1.2):
 
A rate equal to, at Client’s option, (i) the “Prime Rate” (as defined below), in
effect from time to time, minus 0.50% per annum, or (ii) the “LIBOR Rate” (as
defined below), in effect from time to time, plus 2.0% per annum (the sum of the
LIBOR Rate and such margin is herein referred to as the “Adjusted LIBOR Rate"),
which margin shall be reduced to 1.75% if the Client achieves net operating
profit for its fiscal year 2008.
 
Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed. The Contract Rate in each month shall be based on the
Prime Rate on the last Business Day of the preceding month. “Prime Rate” means
the “prime rate” announced from time to time by Wells Fargo Bank N.A. (or such
other bank as Wells Fargo Century shall select in its discretion) as its “prime”
or base rate for commercial loans, whether or not that rate is the lowest
interest rate charged by said bank. “LIBOR Rate” means the one (1) month average
of rates which are listed as the Three (3) Month “London Interbank Offered Rate
(Libor)” (for Dollars), as published in the Money Rates section of the Wall
Street Journal on each Business Day of such calendar month. “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks in
London and/or Los Angeles are authorized or required by law to close.
 
Notwithstanding the foregoing, the Client agrees that Wells Fargo Century may
from time to time review the Adjusted LIBOR Rate formula set forth above, based
on its own cost of funds, and if it determines in its reasonable discretion that
offering the foregoing Adjusted LIBOR Rate is not economically feasible to it,
and if the parties are then unable to agree on a revised formula for the
Adjusted LIBOR Rate, then the effective rate shall be the Prime Rate, and the
LIBOR Rate shall no longer be available hereunder.
 
At any time from and after the occurrence and during the continuation of an
Event of Default, Wells Fargo Century may in its discretion increase the
Contract Rate by up to 3.0% per annum.
 
 

--------------------------------------------------------------------------------

3.
A/R MANAGEMENT FEE (SECTION 1.3):

 
A/R Management Fee:
 
0.10% of the gross invoice amount of each Receivable, computed as provided in,
and subject to the provisions of, Section 1.3 and the other provisions of this
Loan, Security and Bulk Purchase Agreement.
 
Maximum Annual
A/R Management Fee:
 
$100,000 per Contract Year.
 




--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 

--------------------------------------------------------------------------------

4.
LITIGATION (Section 3.10)

 
Securities Class Actions
 
In the securities class action, captioned In Re: InfoSonics Corporation
Securities Litigation, Lead Case No. 06 CV 1231, now pending before Judge
Sammartino in the United States District Court for the Southern District of
California, Plaintiffs filed a second amended consolidated complaint on
September 10, 2007 against the Company and certain of its officers and
directors. The second amended consolidated complaint alleges violations of
Section 10(b) of the Exchange Act and associated Rule 10b-5, Section 20(a) and
Section 20A in connection with the announcement of the Company’s restatement of
first quarter 2006 earnings and in connection with allegedly false and/or
misleading statements related to the Company’s distribution of the VK Mobile
phone. Plaintiffs seek a declaration that their action is a proper class action
pursuant to Rule 23(a) and (b)(3), unspecified damages, prejudgment and
post-judgment interest, attorneys’ fees, expert witness fees, other costs, and
other unspecified relief. The plaintiffs purport to represent a class of
purchasers of the Company’s stock during the period February 6, 2006 to August
9, 2006.
 
On October 1, 2007, the defendants filed a motion to dismiss the second amended
consolidated complaint on the grounds, among others, that the plaintiffs had
failed to adequately plead violations of the securities laws. On February 15,
2008, the Court held a hearing on the motion to dismiss and thereafter took the
matter under submission. At this time, discovery has not begun and no trial date
has been set by the Court.
 
Derivative Action
 
In the derivative action, captioned In Re InfoSonics Corporation Derivative
Litigation, Lead Case No. 06 CV 1336, now pending before Judge Sammartino in the
United States District Court for the Southern District of California, plaintiffs
filed a consolidated complaint on November 6, 2006 purportedly on behalf of the
Company against certain of its officers and directors, and the Company as a
nominal defendant. The consolidated complaint alleges claims for violations of
Section 14(a) of the Exchange Act, Sections 25402 and 25403 of the California
Corporations Code, disgorgement under the Sarbanes-Oxley Act of 2002, breach of
fiduciary duty, abuse of control, gross mismanagement, waste of corporate
assets, unjust enrichment, rescission, a constructive trust, and an accounting,
in connection with the Company’s restatement of first quarter 2006 earnings and
in connection with allegations of wrongdoing with respect to granting,
exercising, accounting and reporting of the stock options that the Company
granted in December 2005. Plaintiffs seek unspecified damages, declaratory
relief regarding the Sarbanes-Oxley Act of 2002, Section 14(a) of the Exchange
Act, and the legality of stock options, a constructive trust, restitution,
disgorgement, modification of certain corporate governance and internal
procedures, extraordinary equitable and/or injunctive relief, costs, and such
other relief as is just and proper.
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
Defendants filed a motion to dismiss the consolidated complaint on the grounds,
among others, that the plaintiffs had failed to make a demand on the Company’s
board of directors and to adequately allege their other purported claims. On
September 4, 2007, the Court granted defendants’ motion to dismiss for failure
to make a demand on the board, and also granted with prejudice the motion to
dismiss the Sarbanes-Oxley claim. The Court denied the other grounds for
dismissal. On March 4, 2008, the Court entered an order continuing the deadline
for plaintiffs to file an amended complaint to June 3, 2008. At this time,
discovery on the merits has not begun and no trial date has been set by the
Court.
 

--------------------------------------------------------------------------------

5.
MATURITY DATE

 
(Section 6.1):
 
April 30, 2010, subject to automatic renewal as provided in Section 6.1 above,
and early termination as provided in Section 6.2 above.
 

 

--------------------------------------------------------------------------------

6.
EARLY TERMINATION FEE.

 
(Section 6.2):
 
First Contract Year: 1.0% of the Maximum Discretionary Line Amount.
 
Second Contract Year: 0.5% of the Maximum Discretionary Line Amount.
 

--------------------------------------------------------------------------------

7.
REPORTING.

 
(Section 5.3):
 
Client shall provide Wells Fargo Century with the following:
 

 
1.
Weekly inventory designations and perpetual inventory reports, by Wednesday of
the following week.

 

 
2.
Monthly unaudited financial statements, on a consolidated basis with its
subsidiaries, as soon as available, and in any event within 30 days after the
end of each month, in form and substance acceptable to Wells Fargo Century.

 

 
3.
Monthly Receivable agings, aged by invoice date, accounts payable aging report,
by vendor, and borrowing base certificate, all within 10 days after the end of
each month.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WELLS FARGO CENTURY, INC.
Loan, Security and Bulk Purchase Agreement

 
 

 
4.
10-Q quarterly reports and 10-K annual reports as soon as available.

 

 
5.
Annual consolidated business plan and projections, prepared on a monthly basis,
within 60 days prior to each fiscal year end.

 

 
6.
Annual financial statements within 90 days after the end of each fiscal year of
Client, on a consolidated basis with its subsidiaries, in form and substance
acceptable to Wells Fargo Century and audited by an independent certified public
accountant acceptable to Wells Fargo Century.

 

 
7.
Promptly upon actual knowledge, information regarding any changes to the overall
or per customer insured amounts or limits under any credit insurance policy.

 

 
8.
Such other information as Wells Fargo Century may reasonably request from time
to time.

 

--------------------------------------------------------------------------------

8.
ADDITIONAL PROVISIONS.

 
If any, and as needed.
 


Client:
 
 
Wells Fargo Century:
 
InfoSonics Corporation, Inc.
 
 
Wells Fargo Century, Inc.
 
By
/s/ Joseph Ram
     
Name
Joseph Ram
 
By
/s/ Kevin Sullivan 
Title
CEO
 
Title:
Executive Vice President, Western Regional Manager          


